DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 30-32, 34, 36 and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spring (U.S. 5,184,504 A) in view of Russell (U.S. 5,265,976 A).
With regard to claim 30, Spring discloses a method of covering a storage tank, comprising: attaching a hydrocarbon-resistant liner to a storage tank (26, Fig. 1), where the liner covers a bottom and one or more side walls of the tank (Fig. 1) to prevent contact between an inner surface of the tank and contents of the tank (Fig. 1), the one or more side walls being perpendicular to the bottom (Fig.1) and comprising one or more of concrete, fiberglass, and steel (C7:L6-7), and the liner extending to at least a top of the one or more side walls of the tank (Fig. 1); and attaching a hydrocarbon-resistant geomembrane to the tank (26 is a geomembrane; C7:L62-63) and because it is separated at cover 41 to seal 60, Fig. 1 it can be considered a different part from the liner 26; where the geomembrane covers a majority of the tank (Fig. 1) and the contents of the tank, the contents comprising fluid that includes petroleum (it can be petroleum or another hydrocarbon) that is under the geomembrane and over the liner.
Russell teaches a cover that it is composed of a plurality of interconnected sections, and that the connection between adjacent sections is releasable and enables the adjacent sections to be movable relative to one another. The arrangement is such that localized loads, as might be caused by windy conditions, are shed across the cover due to the ability of the cover sections to move relative to one another.
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the construction of the liner as taught by Russell that the 26 being a large geomembrane can be constructed in various pieces), 

    PNG
    media_image1.png
    451
    740
    media_image1.png
    Greyscale

With regard to claims 31 and 32, Spring in view of Russell as applied in claim 30 above discloses the claimed method discloses wherein the liner and geomembrane are flexible (the material used is polyvinyl chloride which is widely known as being used as a flexible material).
With regard to claim 34, Spring-Russell as applied in claim 32 above discloses the claimed method.
Russell teaches a method comprising: attaching at least one float to a hydrocarbon-resistant membrane (2, Fig. 2; C2:L32-35); and positioning at least one weight on the hydrocarbon-resistant membrane (3, Fig. 2; C2:L50-52). 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching the floats and weights attached to the hydro-resistant membrane as taught by Russell to modify the method of Spring-Russell in order to provide stability to the cover (C2:L67-68).
With regard to claim 36, Spring-Russell as applied in claim 34 above discloses the claimed method.
Further, Russell teaches wherein the attaching of at least float compromises attaching floats to the hydrocarbon-resistant geomembrane (C2:L39-40).  
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of attaching the floats to the geomembrane as taught by Russell to modify the method of Spring-Russell in order to provide needed buoyancy for the cover (C2:L32-35).
With regard to claim 38, Spring-Russell as applied in claim 36 above discloses the claimed method.
Further, Russell teaches wherein the floats are attached to a bottom surface of the hydrocarbon-resistant geomembrane (2, Fig. 2).  
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the floats on the bottom surface of the geomembrane as taught by Russell to modify the method of Spring-Russell in order to protect the floats from being inadvertently deflated.
With regard to claim 39, Spring-Russell as applied in claim 36 above discloses the claimed method.  
Further, Russell teaches wherein the positioning of at least one weight compromises positioning weights on the hydrocarbon-resistant geomembrane (Russell; C2:L60-63).  
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the one weight that comprises weights on the hydro-carbon resistant geomembrane as taught by Russell to modify the method of Spring-Russell in order to resist movement of the cover across the lagoon (C3:L3-4).
With regard to claim 40, Spring-Russell as applied in claim 36 above discloses the claimed method.  
Further, Russell teaches wherein the positioning of at least one weight compromises positioning weights on the hydrocarbon-resistant geomembrane (Russell; C2:L60-63).  
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the one weight that comprises weights on the hydro-carbon resistant geomembrane as taught by Russell to modify the method of Spring-Russell in order to act as a rigidifying means (C3:L8).

Claim 37 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Spring in view of Russell as applied in claim 36 above in further view of MacQueen (U.S. 2008/0314901 A1)
With regard to claim 37, Spring-Russell as applied in claim 36 above discloses the claimed method.
Spring-Russell does not disclose wherein the floats are attached to a top surface of the hydrocarbon-resistant geomembrane.
MacQueen teaches a method of a floating cover (¶ 14) wherein the floats are attached to a top surface of a hydrocarbon-resistant geomembrane (138, Fig. 8, the float is in a pouch, 130, Fig. 8, like the floats of the present invention).  
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the floats on the top surface of the geomembrane as taught by MacQueen to modify the method of Spring-Russell in order to capture and utilize any trapped methane gas (¶ 02).

Response to Arguments
Applicant's arguments filed 06 June 2022 have been fully considered but they are not persuasive. 
The primary art of Spring teaches the amended features of claim 30, “where the liner covers a bottom and one or more side walls of the tank to prevent contact between an inner surface of the tank and contents of the tank” and “the contents of the tank, the contents comprising fluid that includes petroleum that is under the geomembrane and over the liner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735          

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735